Citation Nr: 1520033	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the substantive appeal received April 28, 2010 regarding the issue of entitlement to service connection for a back disorder from the April 2008 rating decision was timely filed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1973 to July 1979 and May 1984 to January 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This issue was previously before the Board in November 2014 and was remanded for further development.  Specifically, the Board requested the Veteran be provided with a hearing.  The requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The January 5, 2010 statement of the case (SOC) was sent to the Veteran's previous address, and therefore the Veteran did not receive the initial notice of the SOC.

2.  The Veteran received notice of the SOC on February 8, 2010.


3.  The Veteran's substantive appeal received by the VA on April 28, 2010 was not filed within sixty days of the Veteran's receipt of the SOC on February 8, 2010 or within thirty days of the February 25, 2010 supplemental statement of the case (SSOC).


CONCLUSION OF LAW

The substantive appeal received April 28, 2010 was not timely filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.300, 20.302(b), 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is asserting that his 2010 substantive appeal, received by the VA on April 28, 2010, was a timely appeal stemming from the April 2008 rating decision.  As will be discussed below, the Board finds the substantive appeal in question was not timely.

Under VA regulations, in order to perfect an appeal to the Board a substantive appeal must be filed within sixty (60) days from the date the statement of the case (SOC) is mailed, or within the remainder of the one year period from the date of mailing the notification of the rating decision (RD), whichever is later, unless good cause is shown.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302(b).  The regulations also provide that if the Veteran submits additional pertinent evidence within one year of the notification of the determination being appealed, and that evidence requires the Veteran be provided with a supplemental statement of the case (SSOC), then the time to submit a substantive appeal shall be extended to sixty (60) days after the SSOC is mailed to the Veteran.  38 C.F.R. § 20.302(b)(2).  Otherwise, if a SSOC is provided then a thirty (30) day period from the date of mailing of the SSOC will be allowed for response.  38 C.F.R. § 20.302(c).


In this case, the RD in question was issued on April 9, 2008, and the letter, including notice of the Veteran's right to appeal, was sent to the Veteran's address of record in Lexington, Ohio.  The Veteran then filed a timely notice of disagreement (NOD) in January 2009.

On January 5, 2010, a SOC was issued.  The Board acknowledges the letter including this SOC was sent to the Veteran's prior address in Bellville, Ohio.  During his March 2015 hearing, the Veteran testified he had not lived at the address in Bellville for more than five years, and his correct Lexington address had been previously used by the VA for correspondence, as evidenced by the notice letter of his April 2008 RD.  See hearing transcript pg. 3-4.  Furthermore, on January 16, 2010 this notice letter was marked return to sender, and returned to the VA by the US Postal Service.  Therefore, the evidence reflects the SOC was sent to the Veteran's previous address in error, and as a result the Veteran never received the initial notice of the January 2010 SOC.

However, the notice and SOC were remailed to the Veteran at his proper address of record on February 8, 2010.  Therefore, although the Veteran did not receive the initial notice of the January 2010 SOC, he received notice of this SOC on February 8, 2010.  Because this date was more than one year after the April 9, 2008 rating decision, the Veteran had sixty (60) days from February 8, 2010, or until April 9, 2010, to file a timely substantive appeal under VA regulations.  38 C.F.R. § 20.302(b).  

In the meantime, in a letter received by the VA on February 4, 2010, the Veteran submitted relevant new evidence in the form of a new letter from his VA physician dated January 11, 2010.  Because this new evidence had not been previously considered by the AOJ in the January 2010 SOC, and was pertinent to the issue on appeal, the submission of this new evidence required issuance of a SSOC under 38 C.F.R. § 19.31.  Because this new evidence was not filed within one year of the April 9, 2008 rating decision, the time the Veteran may submit a timely substantive appeal was extended to thirty (30) days after the issuance of the required SSOC on February 25, 2010.  Because thirty (30) days after February 25, 2010 falls on a Sunday, he had until Monday March 28, 2010 in which to file a substantive appeal.  38 C.F.R. §§ 20.302(c); 20.305.

However, in this case the VA did not receive the Veteran's substantive appeal until April 28, 2010, more than thirty (30) days after the SSOC on February 25, 2010 and more than sixty (60) days after receiving notice of the SOC on February 8, 2010.  The Veteran has not submitted any additional evidence he attempted to file the substantive appeal with the VA prior to that date, including an earlier postmark date.  38 C.F.R. § 20.305.  Therefore, the Board finds the Veteran's April 2010 substantive appeal was not timely filed.  38 C.F.R. § 20.302.  

The Board has considered that a substantive appeal is not a jurisdictional requirement, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly, where appropriate.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, in this case, the Veteran's substantive appeal was determined to be untimely by the RO.  The RO then provided notice and an explanation to the Veteran of their determination in September 2010 and again in an August 2011 SOC.  Thus, the circumstances present in Percy, where the RO acted as if the substantive appeal had been timely, are not present here.  Additionally, there are no other circumstances which would persuade the Board that the timeliness of the substantive appeal should be waived in this case.  As discussed above, the Veteran has not presented evidence he attempted to file his substantive appeal prior to the expiration of the time period, and has not otherwise provided good cause as to why his substantive appeal was not timely filed.  Therefore, the Board finds waiver of timeliness in the filing of a substantive appeal is not warranted in this case.

Based on all of the foregoing, the Board finds the Veteran's substantive appeal received by the VA on April 28, 2010 was not timely filed.  38 U.S.C.A. § 7105(d)(3).  Accordingly, the Veteran's appeal is denied.

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in this case, the essential facts are not in dispute.  Instead, the case rests on the interpretation and application of the relevant law.  The VCAA does not affect maters on appeal when the issue is limited to statutory interpretation.  Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, there is no possibility that any additional notice or development would aid the Veteran in substantiating this appeal, and further discussion of the VA's duties to notify and assist is not required.


ORDER

The substantive appeal received on April 28, 2010 was not timely, and the Veteran's appeal is denied.





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


